

Exhibit 10.1
CHRISTOPHER & BANKS CORPORATION 2018 STOCK INCENTIVE PLAN
Section 1.    Purpose


The purpose of the Plan is to further align the interests of officers and
employees with those of the stockholders by providing incentive compensation
opportunities tied to the performance of the Company and its Affiliates and by
promoting increased ownership of Shares by those individuals. The Plan is also
intended to advance the interests of the Company, its Affiliates and its
stockholders by attracting, retaining, motivating and rewarding key personnel
upon whose judgment, initiative and effort the successful operations and
performance of the Company’s business is largely dependent.


Section 2.    Definitions


As used in the Plan, the following terms shall have the meanings set forth
below:


(a)“Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.


(b)“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent or Other Stock‑Based Award granted
under the Plan.


(c)“Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan (including a
document in an electronic medium) executed in accordance with the requirements
of Section 9(b).


(d)“Board” shall mean the Board of Directors of the Company.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.


(f)“Committee” shall mean the Compensation Committee of the Board or such other
committee designated by the Board to administer the Plan. The Committee shall be
comprised of not less than such number of Directors as shall be required to
permit Awards granted under the Plan to qualify under Rule 16b-3, and each
member of the Committee shall be a “non‑employee director” within the meaning of
Rule 16b-3.


(g)“Change in Control” shall mean the consummation of one of the following
events:


(A)the occurrence of an acquisition by an individual, entity or group (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) of a percentage of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (but excluding (i) any
acquisition directly from the Company (other than an acquisition by virtue of
the exercise of a conversion privilege of a security that was not acquired
directly from the Company), (ii) any acquisition by the Company or an Affiliate
and (iii) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate) (an “Acquisition”) that
is thirty percent (30%) or more of the Company's then outstanding voting
securities;


(B)at any time during a period of two (2) consecutive years or less, individuals
who, at the beginning of such period, constitute the Board (and any new
directors whose election to the Board or nomination for election by the
Company's stockholders was approved by a vote of


1

--------------------------------------------------------------------------------




at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease, for any reason (except for death, disability or
voluntary retirement), to constitute a majority thereof;


(C)the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Company is the surviving company in
such transaction, other than a merger, consolidation, or reorganization that
would result in the Persons who are beneficial owners of the Company's voting
securities outstanding immediately prior thereto continuing to beneficially own,
directly or indirectly, in substantially the same proportions, at least fifty
percent (50%) of the combined voting power of the Company's voting securities
(or the voting securities of the surviving entity) outstanding immediately after
such merger, consolidation or reorganization;


(D)the sale or other disposition of all or substantially all of the assets of
the Company; or


(E)the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(h)“Company” shall mean Christopher & Banks Corporation, and any successor
corporation.


(i)“Director” shall mean a member of the Board.


(j)“Dividend Equivalent” shall mean any right granted under Section 6(d) of the
Plan.


(k)“Eligible Person” shall mean any employee, officer, consultant, independent
contractor or advisor providing services to the Company or any Affiliate, or any
person to whom an offer of employment or engagement with the Company or any
Affiliate is extended, but excluding any person who is a non‑employee Director.


(l)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(m)“Fair Market Value” with respect to one Share as of any date shall mean
(a) if the Share is listed on the New York Stock Exchange or any other
established stock exchange, the price of one Share at the close of the regular
trading session of such market or exchange on such date, as reported by The Wall
Street Journal or a comparable reporting service, or, if no sale of Shares shall
have occurred on such date, on the next preceding date on which there was a sale
of Shares; (b) if the Shares are not so listed on the New York Stock Exchange or
any other established stock exchange, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes for a Share; or (c) if the Shares are not publicly traded
as of such date, the per share value of a Share, as determined by the Board, or
any duly authorized Committee of the Board, in its sole discretion, by applying
principles of valuation with respect thereto.


(n)“Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.


(o)“Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.


(p)“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option
to purchase shares of the Company.


(q)“Other Stock-Based Award” shall mean any right granted under Section 6(e) of
the Plan.




2

--------------------------------------------------------------------------------




(r)“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.


(s)“Plan” shall mean the Christopher & Banks Corporation 2018 Stock Incentive
Plan, as amended from time to time.


(t)“Prior Stock Plan” shall mean the Christopher & Banks Corporation 2014 Stock
Incentive Plan, as amended from time to time.


(u)“Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.


(v)“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.


(w)“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation.


(x)“Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.


(y)“Securities Act” shall mean the Securities Act of 1933, as amended.


(z)“Shares” shall mean shares of common stock, $0.01 par value per share, of the
Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.


(aa)“Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.


(ab)“Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.


Section 3.    Administration


(a)Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares or other
amounts payable with respect to any Award; (v) amend the terms and conditions of
any Award or Award Agreement, subject to the limitations under Sections 6 and 7;
(vi) accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, subject to the limitations under Sections 6 and 7,
(vii) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property
(but excluding promissory notes), or cancelled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee, subject
to the requirements of Section 409A and Section 6(f)(ix); (ix) interpret and
administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other


3

--------------------------------------------------------------------------------




determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan; and (xii) adopt such
modifications, rules, procedures and subplans as may be necessary or desirable
to comply with provisions of the laws of non-U.S. jurisdictions in which the
Company or an Affiliate may operate, including, without limitation, establishing
any special rules for Affiliates, Eligible Persons or Participants located in
any particular country, in order to meet the objectives of the Plan and to
ensure the viability of the intended benefits of Awards granted to Participants
located in such non‑United States jurisdictions. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award or Award
Agreement shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon any Participant, any
holder or beneficiary of any Award or Award Agreement, and any employee of the
Company or any Affiliate.


(b)Delegation. The Committee shall have the right, from time to time, to
delegate to the Chief Executive Officer and/or one or more executive officers of
the Company the authority of the Committee to grant and determine the terms and
conditions of Awards granted under the Plan, subject to the requirements of
Section 157(c) of the Delaware General Corporation Law (or any successor
provision) and such other limitations as the Committee shall determine. In no
event shall any such delegation of authority be permitted with respect to Awards
to any members of the Board or to any Eligible Person who is subject to
Rule 16b-3 under the Exchange Act. The Committee shall also be permitted to
delegate, to any appropriate officer or employee of the Company, responsibility
for performing certain ministerial functions under the Plan. In the event that
the Committee’s authority is delegated to officers or employees in accordance
with the foregoing, all provisions of the Plan relating to the Committee shall
be interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action were undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.


(c)Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan, unless the exercise of such powers and duties by the Board would
cause the Plan not to comply with the requirements of Rule 16b-3 or applicable
corporate law.


Section 4.    Shares Available for Awards


(a)Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall equal:


(i)3,000,000 (the authorized net increase of Shares in connection with the
adoption of the Plan), plus


(ii)any Shares subject to any outstanding award under the Prior Stock Plan that,
after June 13, 2018, are not purchased or are forfeited or reacquired by the
Company, or otherwise not delivered to the Participant due to termination or
cancellation of such award, subject to the share counting provisions of
Section 4(b) below. (On and after stockholder approval of this Plan, no awards
shall be granted under the Prior Stock Plan, but all outstanding awards
previously granted under the Prior Stock Plan shall remain outstanding and
subject to the terms of the Prior Stock Plan.)


The aggregate number of Shares that may be issued under all Awards under the
Plan shall be reduced by Shares subject to Awards issued under the Plan in
accordance with the Share counting rules described in Section 4(b) below. When
determining the recycled Shares from the Prior Stock Plan that are added to the
aggregate reserve under paragraph (ii) above, the number of Shares added shall
be determined in accordance with the Share counting rules described in
Section 4(b) below (and not, for avoidance of doubt, in accordance with the
share counting and fungibility ratio under the Prior Stock Plan).


4

--------------------------------------------------------------------------------






(b)Counting Shares. Except as set forth below in this Section 4(b), if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.


(i)    Shares Added Back to Reserve. Subject to the limitations in
Section 4(b)(ii) below, if any Shares covered by an Award or to which an Award
relates are not purchased or are forfeited or are reacquired by the Company, or
if an Award otherwise terminates or is cancelled without delivery of any Shares,
then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award, to the extent of any such
forfeiture, reacquisition by the Company, termination or cancellation, shall
again be available for granting Awards under the Plan.


(ii)    Shares Not Added Back to Reserve. Notwithstanding anything to the
contrary in Section 4(b)(i) above, the following Shares will not again become
available for issuance under the Plan: (A) any Shares which would have been
issued upon any exercise of an Option but for the fact that the exercise price
was paid by a “net exercise” pursuant to Section 6(a)(iii)(B) or any Shares
tendered in payment of the exercise price of an Option; (B) any Shares withheld
by the Company or Shares tendered to satisfy any tax withholding obligation with
respect to an Award; (C) Shares covered by a stock-settled Stock Appreciation
Right issued under the Plan that are not issued in connection with settlement in
Shares upon exercise; or (D) Shares that are repurchased by the Company using
Option exercise proceeds.


(iii)    Cash Only Awards. Awards that do not entitle the holder thereof to
receive or purchase Shares shall not be counted against the aggregate number of
Shares available for Awards under the Plan.


(iv)    Substitute Awards Relating to Acquired Entities. Shares issued under
Awards granted in substitution for awards previously granted by an entity that
is acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.


(c)Adjustments. In the event that any dividend (other than a regular cash
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities or other property)
that thereafter may be made the subject of Awards, (ii) the number and type of
Shares (or other securities or other property) subject to outstanding Awards,
(iii) the purchase price or exercise price with respect to any Award and
(iv) the limitations contained in Section 4(d) below; provided, however, that
the number of Shares covered by any Award or to which such Award relates shall
always be rounded down to the nearest whole number. Such adjustment shall be
made by the Committee or the Board, whose determination in that respect shall be
final, binding and conclusive.


(d)Award Limitations Under the Plan. No Eligible Person who is an employee or
officer may be granted any Award or Awards for more than 750,000 Shares (subject
to adjustment as provided for in Section 4(c) of the Plan), in the aggregate in
any calendar year. No Eligible Person who is a consultant, independent
contractor or advisor may be granted any Award or Awards for more than 75,000
Shares (subject to adjustment as provided for in Section 4(c) of the Plan), in
the aggregate in any calendar year.




5

--------------------------------------------------------------------------------




Section 5.    Eligibility


Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.


Section 6.    Awards


(a)    Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:


(i)Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than one-hundred
(100%) of the Fair Market Value of a Share on the date of grant of such Option;
provided, however, that the Committee may designate a purchase price below Fair
Market Value on the date of grant if the Option is granted in substitution for a
stock option previously granted by an entity that is acquired by or merged with
the Company or an Affiliate.


(ii)Option Term. The term of each Option shall be fixed by the Committee at the
time of grant but shall not be longer than ten (10) years from the date of
grant.


(iii)Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms, including, but not limited to, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price, in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.


(A)Promissory Notes. Notwithstanding the foregoing, the Committee may not accept
a promissory note as consideration.


(B)Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if any, of the Fair Market Value of the Shares underlying the Option
being exercised, on the date of exercise, over the exercise price of the Option
for such Shares.


(iv)Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:


(A)The Committee will not grant Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the Option is granted) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.


(B)All Incentive Stock Options must be granted within ten (10) years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the stockholders of the Company.


6

--------------------------------------------------------------------------------






(C)Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than ten (10) years after the date of grant;
provided, however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of its
Affiliates, such Incentive Stock Option shall expire and no longer be
exercisable no later than five (5) years from the date of grant.


(D)The purchase price per Share for an Incentive Stock Option shall be not less
than one-hundred percent (100%) of the Fair Market Value of a Share on the date
of grant of the Incentive Stock Option; provided, however, that, in the case of
the grant of an Incentive Stock Option to a Participant who, at the time such
Option is granted, owns (within the meaning of Section 422 of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its Affiliates, the purchase price per
Share purchasable under an Incentive Stock Option shall be not less than
one-hundred ten percent (110%) of the Fair Market Value of a Share on the date
of grant of the Incentive Stock Option.


(E)Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.


(b)    Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than one-hundred percent (100%) of the
Fair Market Value of one Share on the date of grant of the Stock Appreciation
Right; provided, however, that the Committee may designate a grant price below
Fair Market Value on the date of grant if the Stock Appreciation Right is
granted in substitution for a stock appreciation right previously granted by an
entity that is acquired by or merged with the Company or an Affiliate. Subject
to the terms of the Plan and any applicable Award Agreement, the grant price,
term, methods of exercise, dates of exercise, methods of settlement and any
other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee (except that the term of each Stock Appreciation
Right shall be subject to the term limitation in Section 6(a)(ii) applicable to
Options). The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.


(c)    Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant an Award of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:


(i)Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. For purposes of clarity and without limiting the Committee’s
general authority under Section 3(a), vesting of such Awards may, at the
Committee’s discretion, be conditioned upon the Participant’s completion of a
minimum period of service with the Company or an Affiliate, or upon the
achievement of one or more performance goals established by the Committee, or
upon any combination of service-based and performance-based conditions.
Notwithstanding the foregoing, rights to dividend or Dividend Equivalent
payments shall be subject to the limitations described in Section 6(d).




7

--------------------------------------------------------------------------------




(ii)Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book‑entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book‑entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived. In the case of Restricted
Stock Units, no Shares shall be issued at the time such Awards are granted. Upon
the lapse or waiver of restrictions and the restricted period relating to
Restricted Stock Units evidencing the right to receive Shares, such Shares shall
be issued and delivered to the holder of the Restricted Stock Units.


(d)    Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options, Stock Appreciation Rights or other
Awards the value of which is based solely on an increase in the value of the
Shares after the grant of such Award, and (ii) dividend and Dividend Equivalent
amounts with respect to any Share underlying an Award may be accrued but not
paid to a Participant until all conditions or restrictions relating to such
Share have been satisfied or lapsed.


(e)    Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. No Award issued under
this Section 6(e) shall contain a purchase right or an option like exercise
feature.


(f)    General.


(i)Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.


(ii)Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.


(iii)Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee.




8

--------------------------------------------------------------------------------




(iv)Term of Awards. Subject to Section 6(a)(iv)(C), the term of each Award shall
be for a period not to exceed ten (10) years from the date of grant.


(v)Limits on Transfer of Awards. Except as otherwise provided by the Committee
in its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and unrestricted Shares issued
pursuant to any Award) and no right under any such Award shall be transferable
by a Participant other than by will or by the laws of descent and distribution,
and no Award (other than fully vested and unrestricted Shares issued pursuant to
any Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate. If the Committee does permit the transfer of an Award other than a
fully vested and unrestricted Share, such transfer shall be for no value and in
accordance with the rules of Form S-8. The Committee may also establish
procedures as it deems appropriate for a Participant to designate a person or
persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to any Award in
the event of the Participant’s death.


(vi)Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


(vii)Prohibition on Option and Stock Appreciation Right Repricing. Except as
provided in Section 4(c) hereof, the Committee may not, without prior approval
of the Company’s stockholders, seek to effect any repricing of any previously
granted, “underwater” Option or Stock Appreciation Right by: (i) amending or
modifying the terms of the Option or Stock Appreciation Right to lower the
exercise price; (ii) canceling the underwater Option or Stock Appreciation Right
and granting either (A) replacement Options or Stock Appreciation Rights having
a lower exercise price; or (B) Restricted Stock, Restricted Stock Units or Other
Stock‑Based Award in exchange; or (iii) cancelling or repurchasing the
underwater Option or Stock Appreciation Right for cash or other securities. An
Option or Stock Appreciation Right will be deemed to be “underwater” at any time
when the Fair Market Value of the Shares covered by such Option or Stock
Appreciation Right is less than the exercise price.


(viii)Acceleration of Vesting or Exercisability. No Award Agreement shall
provide the Committee the discretion to accelerate the exercisability of any
Award or the lapse of restrictions relating to any Award, except on account of
the Participant’s death or disability. In addition, no Award Agreement shall, by
operation of its terms, accelerate the exercisability of any Award or the lapse
of restrictions relating to any Award in connection with a Change in Control
unless such acceleration occurs upon the consummation of (or effective
immediately prior to the consummation of, provided that the consummation
subsequently occurs) the Change in Control.


(ix)Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change-in-control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control, disability or
separation from service meet the definition of a change in control event,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or


9

--------------------------------------------------------------------------------




distribution of such amount or benefit would be exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise. Any
payment or distribution that otherwise would be made to a Participant who is a
Specified Employee (as determined by the Committee in good faith) on account of
separation from service may not be made before the date which is six (6) months
after the date of the Specified Employee’s separation from service (or if
earlier, upon the Specified Employee’s death) unless the payment or distribution
is exempt from the application of Section 409A by reason of the short‑term
deferral exemption or otherwise.


Section 7.    Amendment and Termination; Corrections


(a)Amendments to the Plan and Awards. The Board may from time to time amend,
suspend or terminate this Plan, and the Committee may amend the terms of any
previously granted Award, provided that no amendment to the terms of any
previously granted Award may (except as expressly provided in the Plan)
adversely alter or impair the terms or conditions of the Award previously
granted to a Participant under this Plan without the written consent of the
Participant or holder thereof. Any amendment to this Plan, or to the terms of
any Award previously granted, is subject to compliance with all applicable laws,
rules, regulations and policies of any applicable governmental entity or
securities exchange, including receipt of any required approval from the
governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to:


(i)amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;


(ii)amend any terms relating to the granting or exercise of Awards, including
but not limited to terms relating to the amount and payment of the exercise
price, or the vesting, expiry, assignment or adjustment of Awards, or, subject
to the limitations in Section 6(f)(viii), otherwise waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively;


(iii)make changes that are necessary or desirable to comply with applicable
laws, rules, regulations and policies of any applicable governmental entity or
stock exchange (including amendments to Awards necessary or desirable to
maximize any available tax deduction or to avoid any adverse tax results, and no
action taken to comply with such tax provision shall be deemed to impair or
otherwise adversely alter or impair the rights of any holder of an Award or
beneficiary thereof); or


(iv)amend any terms relating to the administration of the Plan, including the
terms of any administrative guidelines or other rules related to the Plan.


For greater certainty, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan or an Award that would:


(v)require stockholder approval under the rules or regulations of the Securities
and Exchange Commission, the New York Stock Exchange or any other securities
exchange that are applicable to the Company;


(vi)increase the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;


(vii)permit repricing of Options or Stock Appreciation Rights, which is
currently prohibited by Section 6(f)(vii) of the Plan;




10

--------------------------------------------------------------------------------




(viii)permit the award of Options or Stock Appreciation Rights at a price less
than one‑hundred percent (100%) of the Fair Market Value of a Share on the date
of grant of such Option or Stock Appreciation Right, contrary to the provisions
of Section 6(a)(i) and Section 6(b) of the Plan;


(ix)increase the maximum term permitted for Options and Stock Appreciation
Rights as specified in Section 6(a)(ii) and Section 6(b);


(x)increase the number of shares subject to the limitations contained in Section
4(d) of the Plan; or
(xi)expand the discretionary authority of the Committee under Section
6(f)(viii).


(b)Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion
but subject to the limitations in Section 6(f)(viii), provide for any of the
following to be effective upon the consummation of the event (or effective
immediately prior to the consummation of the event, provided that the
consummation of the event subsequently occurs), and no action taken under this
Section 7(b) shall be deemed to impair or otherwise adversely alter or impair
the rights of any holder of an Award or beneficiary thereof:


(i)either (A) termination of any Award, whether or not vested, in exchange for
an amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of the Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the Award or realization of the Participant’s
rights, then the Award may be terminated by the Company without any payment) or
(B) the replacement of the Award with other rights or property selected by the
Committee or the Board, in its sole discretion;


(ii)that the Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;


(iii)that the Award shall be exercisable or payable or fully vested with respect
to all Shares covered thereby, notwithstanding anything to the contrary in the
applicable Award Agreement; or


(iv)that the Award cannot vest, be exercised or become payable after a date
certain in the future, which may be the effective date of the event.


(c)Correction of Defects, Omissions and Inconsistencies. The Committee may,
without prior approval of the stockholders of the Company, correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any Award
or Award Agreement in the manner and to the extent it shall deem desirable to
implement or maintain the effectiveness of the Plan.


Section 8.    Income Tax Withholding


In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may


11

--------------------------------------------------------------------------------




permit the Participant to satisfy such tax obligation by (a) electing to have
the Company withhold a portion of the Shares otherwise to be delivered upon
exercise or receipt of (or the lapse of restrictions relating to) such Award
with a Fair Market Value equal to the amount of such taxes (subject to any
limitations required by ASC Topic 718 to avoid adverse accounting treatment) or
(b) delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.


Section 9.    General Provisions


(a)No Rights to Awards. No Eligible Person, Participant or other person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


(b)Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been signed by
the Participant (if requested by the Company), or until such Award Agreement is
delivered and accepted through an electronic medium in accordance with
procedures established by the Company. Each Award will be evidenced by an Award
Agreement signed by the Participant and a representative of the Company unless
the Committee expressly provides otherwise. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.


(c)Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.


(d)No Rights of Stockholders. Except with respect to Shares issued under Awards
(and subject to such conditions as the Committee may impose on such Awards
pursuant to Section 6(c)(i) or Section 6(d)), neither a Participant nor the
Participant’s legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.


(e)No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.


(f)No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Company or
any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.




12

--------------------------------------------------------------------------------




(g)Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware shall govern all questions concerning the validity, construction and
effect of the Plan or any Award, and any rules and regulations relating to the
Plan or any Award.


(h)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


(i)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


(j)Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.


(k)No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and unless an Award Agreement expressly
provides otherwise, all fractional Shares and any rights thereto shall be
cancelled, terminated and otherwise eliminated without consideration.


(l)Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


Section 10.    Clawback or Recoupment


All awards under this Plan shall be subject to forfeiture or other penalties
pursuant to the Christopher & Banks Recoupment Policy, as amended from time to
time, and such forfeiture and/or penalty conditions or provisions as determined
by the Committee.


Section 11.    Effective Date of the Plan


The Plan was adopted by the Board on April 26, 2018. The Plan shall be subject
to approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on June 13, 2018, and the Plan shall be
effective as of the date of such stockholder approval. On and after stockholder
approval of the Plan, no awards shall be granted under the Prior Stock Plan, but
all outstanding awards previously granted under the Prior Stock Plan shall
remain outstanding and subject to the terms of the Prior Stock Plan.


Section 12.    Term of the Plan


No Award shall be granted under the Plan, and the Plan shall terminate, on
April 26, 2028 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan. Unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such dates, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.




13